Citation Nr: 0612262	
Decision Date: 04/28/06    Archive Date: 05/09/06

DOCKET NO.  04-09 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel







INTRODUCTION

The veteran served on active duty from October 1951 to 
December 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

In his substantive appeal, the veteran requested a Travel 
Board hearing.  The veteran was notified of this hearing but 
requested that it be rescheduled, delaying the adjudication 
of this claim.  The veteran was notified of the second 
hearing and requested that it also be rescheduled, further 
delaying the adjudication of his claim.  By an April 2006 
letter, the veteran was notified that good cause (such as 
illness, etc.) had not been shown for the veteran's failure 
to appear for his second hearing; thus, his request to have 
the hearing rescheduled was denied.  38 C.F.R. § 20.704 
(2005).

In addition, the April 2006 letter also notified the veteran 
that his motion to advance this case on the docket had been 
granted by the Board due to his advanced age.  38 C.F.R. 
§ 20.900(c).  


FINDING OF FACT

Hypertension was not manifested during the veteran's active 
duty service or for many years thereafter, nor is any current 
hypertension otherwise related to such service.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by the 
veteran's service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran claims that service connection for hypertension 
is warranted because he did not have hypertension prior to 
enlistment, received a diagnosis of hypertension during 
service, and has continued to be treated for hypertension to 
the present.  

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2005).  A determination of service connection 
requires evidence of a current disability with a relationship 
or connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. 
Derwinski, 3 Vet. App. 223,  225 (1992).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to the 
effect that the claim is plausible; lay assertions of medical 
status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. 
§ 1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. 
§ 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable 
chronic diseases, including hypertension).

The veteran seeks service connection for hypertension.  The 
Board finds that although the veteran is currently diagnosed 
as having hypertension, a comprehensive review of the service 
and post-service evidence of record does not support a 
finding of hypertension in service or within one year 
thereafter.  

Specifically, the veteran's service medical records, as well 
as his May 1953 report of VA examination, are silent with 
respect to findings of hypertension.  The 1953 report provide 
particularly negative evidence against this claim. 

Although VA outpatient treatment records note the veteran's 
history of hypertension, an October 1995 report of VA follow-
up examination reflects that the veteran had a 15 to 20 year 
history of this disorder (many years after service).  Thus, 
even if the veteran had been diagnosed as having hypertension 
20 years previously, this would still have been over 20 years 
after his separation from service.  The United States Court 
of Appeals for the Federal Circuit has determined that such a 
lapse of time is a factor for consideration in deciding a 
service connection claim.  Maxson v. Gober, 230 F.3rd 1330, 
1333 (Fed. Cir. 2000).  Therefore, service connection may not 
be established on a presumptive basis.  38 U.S.C.A. 
§ 1112(a)(1); 38 C.F.R. § 3.307(a)(3).  

Nor may service connection be established based on chronicity 
in service or continuity of symptomatology after service as 
service medical records are negative for hypertension.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 498 
(1997).  Post-service medical records, as a whole, provide 
very negative evidence against this claim as it indicates a 
condition that began decades after service with no connection 
to service. 

The veteran argues that he did not claim service connection 
for hypertension until fifty years after service because he 
always thought that his disability compensation was based on 
hypertension as well as schizophrenic/paranoia.  
Notwithstanding the incorrectness of this assumption, the 
Board points out that not only is the claims file devoid of 
any reference to hypertension until June 2002, the date of 
receipt of the veteran's claim for service connection, but 
the veteran's January 1953 Application for Compensation does 
not reflect that he included hypertension as a disease for 
which the veteran was making a claim.  Within this 
application, the veteran cited several disorders without 
making reference to hypertension, providing more factual 
evidence against his claim.  Thus, the veteran's contention 
that he always thought that his disability compensation was 
based on hypertension, as well as schizophrenic/paranoia, is 
not supported by any reasonable interpretation of the 
evidence of record.  

Statements from the veteran as well as spouse allege that he 
did not have hypertension prior to enlistment and was 
diagnosed as having hypertension when he was discharged.  
However, as laypersons, the veteran and his spouse have no 
competence to give a medical opinion on diagnosis or etiology 
of a condition.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  The service medical records 
provide very negative evidence against this claim.  

The weight of the credible evidence demonstrates that the 
veteran's current hypertension began many years after his 
active duty service and was not caused by any incident 
therein.  This condition was neither incurred in nor 
aggravated by service.  As the preponderance of the evidence 
is against the claim for service connection, the benefit-of- 
the-doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the duty 
to notify.  That is, by way of letters from the RO to the 
veteran, as well as by the statement of the case and the 
supplemental statements of the case, the RO advised the 
veteran of the evidence needed to substantiate his claim and 
explained what evidence VA was obligated to obtain or to 
assist the veteran in obtaining and what information or 
evidence the veteran was responsible for providing.  In 
addition, the January 2004 supplemental statement of the case 
includes the text of the regulation that implements the 
statutory notice and assistance provisions.  Finally, the 
Board notes that initial notice was provided in July 2002, 
prior to the rating decision on appeal, and the letter on 
page three essentially asks the veteran to provide any 
evidence in his possession pertinent to the appeal.  
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).  
Accordingly, the Board finds that the RO has provided all 
required notice.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); see Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include:  1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  In light of the denial of 
service connection, additional notice regarding these points 
are rendered moot. 

Based on a review of this decision, the Board finds no basis 
to remand this case to the RO for additional development.  
Simply stated, based on the notice already provided to the 
veteran cited above, a further amended notice to the veteran 
would not provide a basis to grant this claim.  Moreover, 
neither the veteran nor his representative has made any 
showing or allegation that the content of the VCAA notice 
resulted in any prejudice to the veteran. 

In the present appeal, by way of the letters dated in July 
2002 and March 2005, the veteran was generally provided with 
notice of what type of information and evidence was needed to 
substantiate his claim.

With regard to the veteran's request for a hearing, the VA 
scheduled two hearings for the veteran and he failed to 
attend either.  He indicated that he was unable to attend the 
second hearing due to a wedding.  As indicated above, the 
Board does not consider this "good cause" to reschedule the 
hearing, particularly in light of the fact that the veteran 
did not attend the first hearing and he has complained about 
the delays in the full adjudication of his claim. 

With respect to the duty to assist, the RO has obtained 
service medical records and post-service VA examination 
reports.  The veteran appears to indicate that service 
medical records are missing, but a review of the service 
medical records indicate that they are complete.  In this 
regard it is noted that the veteran indicated that he 
received treatment from VA medical facilities from 1953 to 
1975.  However, in response to requests for treatment 
records, these facilities responded that such records were 
not on file.  It is further noted that VA outpatient 
treatment records reflect that the veteran is in receipt of 
private medical treatment for hypertension many years after 
service.  However, inasmuch as the veteran did not identify 
the noted physician as potentially having pertinent treatment 
records, the Board finds that the absence of such private 
treatment records, dated decades after the veteran's period 
of active duty service, are not prejudicial to the veteran's 
claim.  

In this regard it is noted that the duty to assist is not 
unlimited in scope.  See Smith v. Derwinski, 2 Vet. App. 429, 
431, 432 (1992).  In Gobber v. Derwinski, 2 Vet. App. 470, 
472 (1992) (citations omitted), the Court stated, in 
pertinent part:

[T]he "duty to assist" is not a license 
for a "fishing expedition" to determine 
if there might be some unspecified 
information which could possibly support 
a claim.  In connection with the search 
for documents, the duty is limited to 
specifically identified documents that by 
their description would be facially 
relevant and material to the claim.  

In this case, the RO has made all reasonable efforts to 
assist the veteran in the development of his claim.  While 
additional attempts to obtain information can always be 
undertaken, in light of the record, the Board finds that such 
an additional attempt, in light of the extensive efforts 
already performed in this case, can not be justified.  
Therefore, the Board is satisfied that the duty to assist has 
been met.  38 U.S.C.A. § 5103A. 

The Board notes that an etiological opinion has not been 
obtained.  However, the Board finds that the evidence, 
discussed above, which indicates that the veteran did not 
receive treatment for the claimed disorder during service or 
that there is any competent medical evidence showing or 
indicating a nexus between service and the disorder at issue, 
warrants the conclusion that a remand for an examination 
and/or opinion is not necessary to decide the claim.  See 38 
C.F.R.  § 3.159 (c)(4) (2005).  As service and post-service 
medical records provide no basis to grant this claim, and 
provide evidence against the claim, the Board finds no basis 
for a VA examination to be obtained.


ORDER

Service connection for hypertension is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


